DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6, 7, 14-17, 20 and 24, in the reply filed on 01/18/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 15, 16, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. 2000-168804 to Shibata.
Regarding claim 1, Shibata discloses a pouch comprising a first end seal at a first end of the pouch, a second end seal at a second end of the pouch, a longitudinal seal extending between the first and second end seals, and an elongated spout (3) formed by a contour of the first end seal (machine translation paragraph [0016]).  Shibata further discloses a spout retainer disposed on an exterior surface of the pouch adjacent to the spout (Fig. 1).  The spout retainer comprises layers of material (7) with opposite ends (7a) attached to the exterior surface of the pouch to form bridges (8), wherein each bridge has a width that is wider than a spout width to allow the spout to pass underneath each of the bridges (Fig. 1).

Regarding claim 6, Shibata discloses the spout (3) is disposed at a lateral end of the first end seal so that the spout is disposed at a corner of the pouch (Fig. 1).
Regarding claim 7, Shibata discloses the spout retainer is at least one of: disposed at an angle relative to the longitudinal seal (Fig. 1); disposed at a non-perpendicular angle relative to the longitudinal seal (Fig. 1); secured to the exterior surface of the pouch by a thermal seal (paragraphs [0018] and [0022]); formed from a different film material (i.e., discrete or separate material) than the spout and pouch.
Regarding claim 15, Shibata discloses a flexible pouch comprising an elongated spout; a flowable product disposed within the pouch; and a spout retainer disposed on an exterior surface of the pouch adjacent to the spout, with opposite ends of the spout retainer attached to the exterior surface of the pouch to form bridges, wherein each of the bridges having a bridge width that is wider than a spout width to allow the spout to pass underneath each of the bridges.
Regarding claim 16, Shibata discloses the spout extends in a longitudinal direction beyond other portions of the pouch, the spout being flexible and of sufficient length to reach the spout retainer so that it is foldable under each of the bridges.
Regarding claim 20, Shibata discloses the spout retainer is at least one of: disposed at an angle relative to the longitudinal seal (Fig. 1); disposed at a non-perpendicular angle relative to the longitudinal seal (Fig. 1); secured to the exterior surface of the pouch by a thermal seal (paragraphs [0018] and [0022]); formed from a different film material (i.e., discrete or separate material) than the spout and pouch.
Regarding claim 24, Shibata discloses the spout retainer comprises three layers of film material, which encompasses the recitation “comprises two layers of film material.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 15, 16, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 934 576 to Prieto and Japanese Document No. 2000-168804 to Shibata.
Regarding claims 1 and 15, Prieto discloses the claimed invention, except for a spout retainer disposed on an exterior surface of the pouch adjacent to the spout and comprising two layers of material with opposite ends of the spout retainer attached to the exterior surface of the pouch to form two bridges, wherein each of the bridges having a bridge width that is wider than a spout width to allow the spout to pass underneath each of the two bridges.  Shibata teaches that it is known in the art to provide a spout retainer disposed on an exterior surface of an analogous pouch adjacent to the spout and comprising three layers of material (which encompasses the recited “two layers of material”) with opposite ends of the spout retainer attached to the exterior surface of the pouch to form three bridges (which encompasses the recited “two bridges”), wherein each of the bridges having a bridge width that is wider than a spout width to allow the spout to pass underneath each of the bridges.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the exterior surface adjacent the spout in the Prieto pouch with a spout retainer comprising three layers of material with opposite ends of the spout retainer attached to the exterior surface of the pouch to form three bridges, wherein each of the bridges having a 
Regarding claim 2, Prieto discloses a second end seal defines a recess in the pouch, the recess having a shape corresponding to a shape of the spout (Fig. 1).
Regarding claims 3 and 16, Prieto discloses the pouch is formed from flexible material (Abstract) and the spout extends in a longitudinal direction beyond other portions of the pouch (Fig. 1).  Moreover, providing the exterior surface adjacent the spout in the Prieto pouch with a spout retainer, as in Shibata and discussed above, meets the recitation “the spout being flexible and of sufficient length to reach the spout retainer so that it is foldable under each of the two bridges.”
Regarding claim 6, Prieto discloses the spout is disposed at a lateral end of the first end seal so that the spout is disposed at a corner of the pouch.
Regarding claim 7, providing the exterior surface adjacent the spout in the Prieto pouch with a spout retainer, as in Shibata and discussed above, meets the recitation “wherein the spout retainer is at least one of: disposed at an angle relative to the longitudinal seal; disposed at a non-perpendicular angle relative to the longitudinal seal; secured to the exterior surface of the pouch by a thermal seal or an adhesive; formed from the same film material as the spout; formed from a different film material than the spout and pouch; formed from a film having a different color than the spout and the pouch; or formed from a different material than the spout and the pouch.”
Regarding claim 20, providing the exterior surface adjacent the spout in the Prieto pouch with a spout retainer, as in Shibata and discussed above, meets the recitation “wherein the spout retainer is at least one of: disposed at an angle relative to the longitudinal seal; disposed at a non-perpendicular angle relative to the longitudinal seal; secured to the exterior surface of the pouch by a thermal seal or an adhesive; or formed from a different film material than the pouch.”


Claims 4, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 934 576 to Prieto and Japanese Document No. 2000-168804 to Shibata as applied to claims 1 and 15 above, and further in view of Japanese Document No. 2008-74464 to Futase et al.
Regarding claims 4 and 17, Prieto and Shibata disclose the claimed invention, especially the distal end of the spout being separable from the pouch, wherein the distal end of the spout is flexible and of sufficient length to reach the spout retainer so that it is foldable under each of the bridges.  However, Prieto does not disclose the distal end of the spout is secured to the pouch by a separable perforation.  Futase et al. teaches that it is known in the art to secure the distal end of a spout by a plurality of perforations (10, 30) encircling a spout (8) at different positions along the length of the spout (Figs. 3, 7 and 9) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to secure the distal end of the spout to the Prieto pouch by separable perforations, as in Futase et al., in order to allow the spout to be opened by hand.
Regarding claim 14, Prieto and Shibata disclose the claimed invention, especially the spout being tapered and having a largest cross section at a proximal end of the spout nearest the pouch and a smallest cross section at a distal end of the spout.  However, Prieto does not disclose the spout further comprising a plurality of perforations encircling the spout at different positions along the length of the spout.  Futase et al. teaches that it is known in the art to provide a plurality of perforations (10, 30) encircling a spout (8) at different positions along the length of the spout (machine translation paragraph [0020]) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of .

Claims 4, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2000-168804 to Shibata and Japanese Document No. 2008-74464 to Futase et al.
Regarding claims 4 and 17, Shibata discloses the claimed invention, especially the distal end of the spout being separable from the pouch, wherein the distal end of the spout is flexible and of sufficient length to reach the spout retainer so that it is foldable under each of the bridges.  However, Shibata does not disclose the distal end of the spout is secured to the pouch by a separable perforation.  Futase et al. teaches that it is known in the art to secure the distal end of a spout by a plurality of perforations (10, 30) encircling a spout (8) at different positions along the length of the spout (Figs. 3, 7 and 9) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to secure the distal end of the spout to the Shibata pouch by separable perforations, as in Futase et al., in order to allow the spout to be opened by hand.
Regarding claim 14, Shibata discloses the claimed invention, especially the spout being tapered and having a largest cross section at a proximal end of the spout nearest the pouch and a smallest cross section at a distal end of the spout.  However, Shibata does not disclose the spout further comprising a plurality of perforations encircling the spout at different positions along the length of the spout.  Futase et al. teaches that it is known in the art to provide a plurality of perforations (10, 30) encircling a spout (8) at different positions along the length of the spout (machine translation paragraph [0020]) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encircle the spout with a plurality of perforations spout at different positions along .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734